



Exhibit 10.1


Execution Version


FOURTH AMENDMENT TO CREDIT AGREEMENT
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT is dated as of August 17, 2017 (this
“Fourth Amendment”), and entered into by and among Vistra Operations Company LLC
(formerly known as TEX Operations Company LLC), a Delaware limited liability
company (the “Borrower”), Vistra Intermediate Company LLC (formerly known as TEX
Intermediate Company LLC), a Delaware limited liability company (“Holdings”),
the other Credit Parties (as defined in the Credit Agreement referred to below)
party hereto, the Lenders party hereto and Deutsche Bank AG New York Branch, as
Administrative Agent.
RECITALS:
WHEREAS, reference is hereby made to (i) the Credit Agreement, dated as of
October 3, 2016 (as amended, restated, supplemented and/or otherwise modified
from time to time prior to the Fourth Amendment Effective Date referred to
below, the “Credit Agreement”), among Holdings, the Borrower, the Lenders and
Letter of Credit Issuers party thereto, the Administrative Agent, the Collateral
Agent and the other parties named therein (capitalized terms used but not
defined herein having the meaning provided in the Credit Agreement) and (ii) the
Incremental Amendment, dated as of December 14, 2016, among Holdings, the
Borrower, the Lenders party thereto, the Administrative Agent, the Collateral
Agent and the other parties named therein (the “2016 Incremental Amendment”);
and
WHEREAS, pursuant to Sections 13.1 and 13.7 of the Credit Agreement, the
Borrower and certain of the Lenders party hereto constituting no less than (x)
all of the Lenders directly and adversely affected by the terms of this Fourth
Amendment and the transactions contemplated hereby and (y) the Required Lenders
(determined immediately prior to giving effect to this Fourth Amendment) agree
to a decrease of the interest rate margins and interest rate floors applicable
to the 2016 Incremental Term Loans under the Credit Agreement and certain
related amendments as set forth herein, in each case subject to the terms and
conditions hereof;
NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:
A.Amendments to Credit Agreement. On the Fourth Amendment Effective Date, the
Credit Agreement is hereby amended as follows:


(i)The definition of “Applicable ABR Margin” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:


“Applicable ABR Margin” shall mean at any date: (a) in the case of each ABR Loan
that is an Initial Term Loan, (i) at any date prior to the Second Amendment
Effective Date, 3.00% per annum, and (ii) at any date on and after the Second
Amendment Effective Date, 1.75% per annum, (b) in the case of each ABR Loan that
is an Initial Term C Loan, (i) at any date prior to the Second Amendment
Effective Date, 3.00% per annum, and (ii) at any date on and after the Second
Amendment Effective Date, 1.75% per annum, (c) in the case of each ABR Loan that
is a 2016 Incremental Term Loan, (i) at any date prior to the Fourth Amendment
Effective Date, 2.25% per annum, and (ii) at any date on and after the Fourth
Amendment Effective Date, 1.75% per annum, and (d) in the case of each ABR Loan
that is a Revolving Credit Loan, (i) at any date prior to the Second Amendment
Effective Date, 2.25% per annum, and (ii) at any date on and after the Second
Amendment Effective Date, 1.75 % per annum.
(ii)The definition of “Applicable LIBOR Margin” in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety as follows:




1

--------------------------------------------------------------------------------





“Applicable LIBOR Margin” shall mean at any date: (a) in the case of each LIBOR
Loan that is an Initial Term Loan, (i) at any date prior to the Second Amendment
Effective Date, 4.00% per annum, and (ii) at any date on and after the Second
Amendment Effective Date, 2.75% per annum, (b) in the case of each LIBOR Loan
that is an Initial Term C Loan, (i) at any date prior to the Second Amendment
Effective Date, 4.00% per annum, and (ii) at any date on and after the Second
Amendment Effective Date, 2.75% per annum, (c) in the case of each LIBOR Loan
that is a 2016 Incremental Term Loan, (i) at any date prior to the Fourth
Amendment Effective Date, 3.25% per annum, and (ii) at any date on and after the
Fourth Amendment Effective Date, 2.75% per annum, and (d) in the case of each
LIBOR Loan that is a Revolving Credit Loan, (i) at any date prior to the Second
Amendment Effective Date, 3.25% per annum, and (ii) at any date on and after the
Second Amendment Effective Date, 2.75% per annum.
(iii)The definition of “Joint Lead Arrangers” appearing in Section 1.1 of the
Credit Agreement is hereby amended by deleting said definition in its entirety
and inserting the following new definition in lieu thereof:


“Joint Lead Arrangers” shall mean (a) Deutsche Bank Securities Inc., Barclays
Bank PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, RBC
Capital Markets, LLC, UBS Securities LLC and Natixis, New York Branch, as joint
lead arrangers and joint bookrunners for the Lenders under this Agreement and
the other Credit Documents with respect to the Initial Credit Facilities made
available on the Closing Date, (b) Deutsche Bank Securities Inc., Barclays Bank
PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Goldman
Sachs Bank USA, RBC Capital Markets, LLC, UBS Securities LLC and Natixis, New
York Branch, as joint lead arrangers and joint bookrunners for the Lenders under
the 2016 Incremental Amendment and with respect to the 2016 Incremental Term
Loans contemplated thereby, and (c) Deutsche Bank Securities Inc., Barclays Bank
PLC, Citigroup Global Markets Inc., Credit Suisse Securities (USA) LLC, Goldman
Sachs Bank USA, RBC Capital Markets, LLC, UBS Securities LLC and Natixis, New
York Branch, as joint lead arrangers and joint bookrunners for the Lenders with
respect to the Second Amendment, the Fourth Amendment, and in each case, the
transactions contemplated thereby.
(iv)Section 1.1 of the Credit Agreement is hereby further amended by adding the
following definitions in appropriate alphabetical order:


“Fourth Amendment” shall mean that certain Fourth Amendment to Credit Agreement,
dated as of August 17, 2017, among Holdings, the Borrower, the Administrative
Agent and the Lenders and other Credit Parties party thereto.
“Fourth Amendment Effective Date” shall have the meaning provided in the Fourth
Amendment.
(v)Section A(4) of the 2016 Incremental Amendment is hereby amended by deleting
the first paragraph of said Section in its entirety and inserting the following
text in lieu thereof:


“In the event that, after the Fourth Amendment Effective Date and prior to the
six month anniversary of the Fourth Amendment Effective Date, the Borrower (x)
makes any prepayment or repayment of 2016 Incremental Term Loans in connection
with any Repricing Transaction (as defined below) or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction, the Borrower shall pay
to the Administrative Agent, for the ratable account of each of the applicable
Lenders holding 2016 Incremental Term Loans, (I) a prepayment premium of 1.00%
of the principal amount of the 2016 Incremental Term Loans being prepaid in
connection with such Repricing Transaction and (II) in the case of clause (y),
an amount equal to 1.00% of the aggregate amount of the applicable 2016
Incremental Term Loans of non-consenting Lenders outstanding immediately prior
to such amendment that are subject to an effective pricing reduction pursuant to
such amendment.”


2

--------------------------------------------------------------------------------





B.Conditions Precedent. This Fourth Amendment shall become effective as of the
first date (the “Fourth Amendment Effective Date”) when each of the conditions
set forth in this Section B shall have been satisfied (subject to the last
sentence of this Section B):


1.The Administrative Agent shall have received duly executed counterparts hereof
that, when taken together, bear the signatures of (a) (i) the Borrower, (ii)
each of the other Credit Parties, (iii) the Administrative Agent, (iv) each
Lender holding 2016 Incremental Term Loans (other than a Fourth Amendment
Non-Consenting Lender (as defined below)) and (v) any Person that acquires any
2016 Incremental Term Loans from any Fourth Amendment Non-Consenting Lender as
contemplated by Section B(5) below (that together with each Person described in
clause (iv) constitute all of the Lenders directly and adversely affected by the
terms of this Fourth Amendment and the transactions contemplated hereby) and (b)
the Required Lenders (determined immediately prior to giving effect to this
Fourth Amendment).


2.The Borrower shall have (a) paid all fees and other amounts earned, due and
payable to the Agents pursuant to that certain Engagement Letter, dated as of
August 7, 2017 (the “Engagement Letter”), among the Borrower, Deutsche Bank
Securities Inc., Barclays Bank PLC, Citigroup Global Markets Inc., Credit Suisse
Securities (USA) LLC, Credit Suisse AG, Cayman Islands Branch, Goldman Sachs
Bank USA, Royal Bank of Canada, UBS Securities LLC and Natixis Securities
Americas LLC and (b) reimbursed or paid all reasonable and documented
out-of-pocket expenses in connection with this Fourth Amendment and any other
out-of-pocket expenses of the Administrative Agent, including the reasonable
fees, charges and disbursements of counsel for the Administrative Agent as
required to be paid or reimbursed pursuant to the Engagement Letter and the
Credit Agreement.


3.The Administrative Agent shall have received (x) a certificate of good
standing (or subsistence) with respect to each Credit Party from the Secretary
of State (or similar official) of the State of such Credit Party’s organization,
(y) a closing certificate executed by an Authorized Officer of the Borrower,
dated the Fourth Amendment Effective Date, certifying as to the accuracy (with
respect to clauses (i), (ii) and (iii) of Section C(2), in all material
respects) of the matters set forth in Section C(2) of this Fourth Amendment and
(z) a certificate executed by an Authorized Officer of the Borrower, dated the
Fourth Amendment Effective Date, certifying as to the incumbency and specimen
signature of each officer of a Credit Party executing this Fourth Amendment or
any other document delivered in connection herewith on behalf of any Credit
Party and attaching (A) a true and complete copy of the certificate of
incorporation (or other applicable charter document) of each Credit Party,
including all amendments thereto, as in effect on the Fourth Amendment Effective
Date, certified as of a recent date by the Secretary of State (or analogous
official) of the jurisdiction of its organization, that has not been amended
since the date of the last amendment thereto shown on the certificate of good
standing furnished pursuant to clause (x) above, (B) a true and complete copy
of, or certifying that there have been no changes to, the by-laws (or other
applicable operating agreements) of each Credit Party as in effect on the Fourth
Amendment Effective Date and (C) a true and complete copy of resolutions duly
adopted or written consents duly executed by the board of directors (or
equivalent governing body or any committee thereof) of each Credit Party
authorizing the execution, delivery and performance of this Fourth Amendment and
the performance of the Credit Agreement (as amended by this Fourth Amendment)
and the other Credit Documents and certifying that such resolutions or written
consents have not been modified, rescinded or amended and are in full force and
effect.


4.No Default or Event of Default shall have occurred and be continuing (both
immediately before and immediately after giving effect to this Fourth Amendment
and the transactions contemplated hereby).


5.(x) The 2016 Incremental Term Loans held by each 2016 Incremental Term Loan
Lender that has not executed and delivered a counterpart of this Fourth
Amendment to the Administrative Agent on or prior to 5:00 P.M. (New York City
time) on August 11, 2017 and constitutes a Non-Consenting Lender as contemplated
by Section 13.7(b) of the Credit Agreement (each, a “Fourth Amendment
Non-Consenting Lender”) shall have been assigned to an assignee Lender in
accordance with Sections 13.6(b) and 13.7 of the Credit Agreement, (y) any fees,
costs and any other expenses in connection with such assignment arising under
Sections 2.11 and 13.6 of the Credit Agreement shall have been paid in full or,
in the case of transfer fees payable in connection with an assignment, waived by
the Administrative Agent (it being understood that the Administrative Agent has
waived the right to receive any processing and recordation fee as provided in
Section 13.6(b)(ii) of the Credit Agreement in connection with this Fourth


3

--------------------------------------------------------------------------------





Amendment and the transactions contemplated hereby), and (z) all accrued and
unpaid interest on all 2016 Incremental Term Loans of each Fourth Amendment
Non-Consenting Lender shall have been paid in full by the assignee Lender to
such Fourth Amendment Non-Consenting Lender in accordance with Section 13.7(b)
of the Credit Agreement.


C.
Other Terms.



1.Terms Related to Replacement. The parties hereto agree that (i) the Interest
Periods applicable to the outstanding 2016 Incremental Term Loans as of the
Fourth Amendment Effective Date shall not be affected by this Fourth Amendment
and (ii) the Borrower is exercising its rights under Section 13.7 of the Credit
Agreement in connection with this Fourth Amendment to require any Fourth
Amendment Non-Consenting Lender to assign all of its interests, rights and
obligations under the Credit Documents to one or more assignees identified by
the Borrower or the Administrative Agent, and the Administrative Agent shall
coordinate the transfer of all such 2016 Incremental Term Loans of each such
Fourth Amendment Non-Consenting Lender to the identified assignees, which
transfers shall be effected in accordance with Section 13.6(b) of the Credit
Agreement and shall be effective as of the Fourth Amendment Effective Date, and
each assignee acquiring 2016 Incremental Term Loans in connection with such
transfers shall have provided a signature page to this Fourth Amendment
consenting hereto with respect to such acquired 2016 Incremental Term Loans.


2.Credit Party Certifications. By execution of this Fourth Amendment, each of
the undersigned hereby certifies, on behalf of the applicable Credit Party and
not in his/her individual capacity, that as of the Fourth Amendment Effective
Date:


(i)each Credit Party has the corporate or other organizational power and
authority to execute and deliver this Fourth Amendment and carry out the terms
and provisions of this Fourth Amendment and the Credit Agreement (as modified
hereby) and has taken all necessary corporate or other organizational action to
authorize the execution and delivery of this Fourth Amendment and performance of
this Fourth Amendment and the Credit Agreement (as modified hereby);


(ii)each Credit Party has duly executed and delivered this Fourth Amendment and
each of this Fourth Amendment and the Credit Agreement (as modified hereby)
constitutes the legal, valid and binding obligation of such Credit Party
enforceable in accordance with its terms, subject to the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization and other similar laws
relating to or affecting creditors’ rights generally and general principles of
equity (whether considered in a proceeding in equity or law) (provided that,
with respect to the creation and perfection of security interests with respect
to Indebtedness, Stock and Stock Equivalents of Foreign Subsidiaries, only to
the extent the creation and perfection of such obligation is governed by the
Uniform Commercial Code);


(iii)none of the execution and delivery by any Credit Party of this Fourth
Amendment, the performance by any Credit Party of this Fourth Amendment and the
Credit Agreement (as modified hereby) or the compliance with the terms and
provisions hereof or thereof or the consummation of the transactions
contemplated hereby will (a) contravene any applicable provision of any material
Applicable Law (including material Environmental Laws) other than any
contravention which would not reasonably be expected to result in a Material
Adverse Effect, (b) result in any breach of any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of any Lien upon any of the property or assets of
Holdings, the Borrower or any Restricted Subsidiary (other than Liens created
under the Credit Documents, Permitted Liens or Liens subject to an intercreditor
agreement permitted hereby or the Collateral Trust Agreement) pursuant to the
terms of any material indenture, loan agreement, lease agreement, mortgage, deed
of trust or other material debt agreement or instrument to which Holdings, the
Borrower or any Restricted Subsidiary is a party or by which it or any of its
property or assets is bound other than any such breach, default or Lien that
would not reasonably be expected to result in a Material Adverse Effect, or (c)
violate any provision of the Organizational Documents of any Credit Party;


4

--------------------------------------------------------------------------------







(iv)the representations and warranties contained in the Credit Agreement (as
modified hereby) and the other Credit Documents are true and correct in all
material respects on and as of the Fourth Amendment Effective Date (both before
and after giving effect thereto) to the same extent as though made on and as of
the Fourth Amendment Effective Date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; and


(v)no Default or Event of Default has occurred and is continuing or would result
from the consummation of the transactions contemplated hereby.


3.Amendment, Modification and Waiver. This Fourth Amendment may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto and in accordance with the
provisions of Section 13.1 of the Credit Agreement.


4.Entire Agreement. This Fourth Amendment, the Credit Agreement (as modified
hereby) and the other Credit Documents constitute the entire agreement among the
parties with respect to the subject matter hereof and thereof and supersede all
other prior agreements and understandings, both written and verbal, among the
parties or any of them with respect to the subject matter hereof.


5.GOVERNING LAW. THIS FOURTH AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.


6.Severability. Any term or provision of this Fourth Amendment which is invalid
or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Fourth Amendment or affecting the validity or enforceability of any of the terms
or provisions of this Fourth Amendment in any other jurisdiction. If any
provision of this Fourth Amendment is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as would be enforceable.


7.Counterparts. This Fourth Amendment may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement. Delivery of a counterpart to this Fourth Amendment by
electronic means shall be as effective as delivery of an original counterpart
hereof.


8.Submission to Jurisdiction. Each party hereto irrevocably and unconditionally:


(i)
submits for itself and its property in any legal action or proceeding relating
to this Fourth Amendment and the other Credit Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the courts of the State of New York, the
courts of the United States of America for the Southern District of New York and
appellate courts from any thereof;



(ii)
consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;



(iii)
agrees that service of process in any such action or proceeding may be effected
by mailing a copy thereof by registered or certified mail (or any substantially
similar form of mail), postage prepaid, to such Person at such address of which
the Administrative Agent shall have been notified pursuant to Section 13.2 of
the Credit Agreement;



(iv)
agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction;



5

--------------------------------------------------------------------------------





(v)
subject to the last paragraph of Section 13.5 of the Credit Agreement, waives,
to the maximum extent not prohibited by Applicable Law, any right it may have to
claim or recover in any legal action or proceeding referred to in this
Section C(8) any special, exemplary, punitive or consequential damages; and



(vi)
agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by Applicable Law.



9.Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY IN ANY LEGAL
ACTION OR PROCEEDING RELATING TO THIS FOURTH AMENDMENT AND FOR ANY COUNTERCLAIM
THEREIN.


10.Reaffirmation. By executing and delivering a counterpart hereof, (i) each
Credit Party hereby agrees that, as of the Fourth Amendment Effective Date and
after giving effect to this Fourth Amendment, all Obligations of the Borrower
shall be guaranteed pursuant to the Guarantee in accordance with the terms and
provisions thereof and shall be secured pursuant to the Security Documents in
accordance with the terms and provisions thereof; (ii) each Credit Party hereby
(A) agrees that, notwithstanding the effectiveness of this Fourth Amendment, as
of the Fourth Amendment Effective Date and after giving effect to this Fourth
Amendment, the Security Documents continue to be in full force and effect, (B)
agrees as of the Fourth Amendment Effective Date that all of the Liens and
security interests created and arising under each Security Document remain in
full force and effect on a continuous basis, and the perfected status and
priority of each such Lien and security interest continues in full force and
effect on a continuous basis, unimpaired, uninterrupted and undischarged, as
collateral security for its Obligations under the Credit Documents (as modified
hereby) to which it is a party, in each case, to the extent provided in, and
subject to the limitations and qualifications set forth in, such Credit
Documents (as amended by this Fourth Amendment) and (C) as of the Fourth
Amendment Effective Date affirms and confirms all of its obligations and
liabilities under the Credit Agreement (as modified hereby) and each other
Credit Document (including this Fourth Amendment), in each case after giving
effect to this Fourth Amendment, including its guarantee of the Obligations and
the pledge of and/or grant of a security interest in its assets as Collateral
pursuant to the Security Documents to secure such Obligations, all as provided
in the Security Documents, and acknowledges and agrees that as of the Fourth
Amendment Effective Date such obligations, liabilities, guarantee, pledge and
grant continue in full force and effect in respect of, and to secure, such
Obligations under the Credit Agreement (as modified hereby) and the other Credit
Documents, in each case after giving effect to this Fourth Amendment; and (iii)
each Guarantor agrees that nothing in the Credit Agreement, this Fourth
Amendment or any other Credit Document shall be deemed to require the consent of
such Guarantor to any future amendment to the Credit Agreement.


11.Assignments. The Borrower and the Administrative Agent hereby consent to each
assignment of 2016 Incremental Term Loans made by any Fourth Amendment
Non-Consenting Lender or Joint Lead Arranger (or Affiliate thereof) to any
assignee in connection with the replacement of any Fourth Amendment
Non-Consenting Lender (to the extent the applicable assignee has been identified
on a list approved by the Borrower on or prior to the date of allocation of the
2016 Incremental Term Loans to such assignee).


12.Miscellaneous. This Fourth Amendment shall constitute a Credit Document for
all purposes of the Credit Agreement (as modified hereby) and the other Credit
Documents. The provisions of this Fourth Amendment are deemed incorporated as of
the Fourth Amendment Effective Date into the Credit Agreement as if fully set
forth therein. Except as specifically amended by this Amendment, (i) the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and (ii) the execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Credit Documents.






6

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Fourth Amendment as of the date first set
forth above.
VISTRA OPERATIONS COMPANY LLC, as Borrower


By: /s/ David D. Faranetta    
Name: David D. Faranetta
Title: Senior Vice President and Treasurer




VISTRA INTERMEDIATE COMPANY LLC, as Holdings


By: /s/ David D. Faranetta    
Name: David D. Faranetta
Title: Senior Vice President and Treasurer






--------------------------------------------------------------------------------





BIG BROWN POWER COMPANY LLC
BRIGHTEN ENERGY LLC
COMANCHE PEAK POWER COMPANY LLC
DALLAS POWER & LIGHT COMPANY, INC.
FORNEY PIPELINE, LLC
GENERATION SVC COMPANY
LA FRONTERA HOLDINGS, LLC
LONE STAR ENERGY COMPANY, INC.
LONE STAR PIPELINE COMPANY, INC.
LUMINANT ENERGY COMPANY LLC
LUMINANT ENERGY TRADING CALIFORNIA COMPANY
LUMINANT ET SERVICES COMPANY LLC
LUMINANT GENERATION COMPANY LLC
LUMINANT MINING COMPANY LLC
NCA RESOURCES DEVELOPMENT COMPANY LLC
OAK GROVE MANAGEMENT COMPANY LLC
SANDOW POWER COMPANY LLC
SOUTHWESTERN ELECTRIC SERVICE COMPANY, INC.
TEXAS ELECTRIC SERVICE COMPANY, INC.
TEXAS ENERGY INDUSTRIES COMPANY, INC.
TEXAS POWER & LIGHT COMPANY, INC.
TEXAS UTILITIES COMPANY, INC.
TEXAS UTILITIES ELECTRIC COMPANY, INC.
TXU ELECTRIC COMPANY, INC.
TXU ENERGY RETAIL COMPANY LLC
TXU RETAIL SERVICES COMPANY
UPTON COUNTY SOLAR 2, LLC
VALUE BASED BRANDS LLC
VISTRA ASSET COMPANY LLC
VISTRA CORPORATE SERVICES COMPANY
VISTRA EP PROPERTIES COMPANY
VISTRA FINANCE CORP.
VISTRA PREFERRED INC., as Subsidiary Guarantors



By: /s/ David D. Faranetta    
Name: David D. Faranetta
Title: Senior Vice President and Treasurer




--------------------------------------------------------------------------------





DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent


By: /s/ Marcus Tarkington    
Name: Marcus Tarkington
Title: Director






By: /s/ Mary Kay Coyle        
Name: Mary Kay Coyle
Title: Managing Director




